DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 8-27 are currently pending in the application.
Acknowledgement is made of cancellation of claims 1-7.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/2019, 04/13/2020, and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a liquid reservoir ([0014]) and a water collection tray ([0015]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para [0015] states that "Each of the water evacuation units A as shown in FIG. 1 includes a ...". However, Fig 1 does not show water evacuation units. Water evacuation units are shown in Fig. 2. Please correct accordingly.

Further, in para [0015], "A" refers to both a water evacuation unit and a docking station.

Appropriate correction is required.

Claim Objections
Claim(s) 8-27 is/are objected to because of the following informalities:  

In the preamble of claim 8, “Arrangement in a system for accumulation and evacuation …” should read “An arrangement in a system for accumulation and evacuation …”.
In the preamble of claims 9-27, “The” should be incorporated prior to "Arrangement according …” 
Claim 8 sets forth a plurality of elements or steps (see at least second paragraph). However, each of the elements of the claim are not separated by a line indentation as per MPEP R-1.75.

Appropriate correction is required.

Claim(s) 9-27 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	control unit in at least claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Control unit is interpreted to cover a PLC (Programmable Logic Control) as per applicant specification (see [0020]); and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 calls for the limitation “Arrangement in a system for accumulation and evacuation of water” in line 1. Clearly, the invention of claim 1 appears to be directed to “an arrangement”. The limitation “in a system for accumulation and evacuation of water” is directed to an intended use limitation of the claimed arrangement”. Claim 8 further calls for “the system comprising …”. However, the invention is directed to an arrangement, not the system. Limitations pertaining to the system are regarded as functional language. Because of such lack of clarity in what the applicant is attempting to claimed, the scope of the claim is indefinite. 

Further, claim 8 calls for the limitation “Arrangement in a system for accumulation and evacuation of water such as defrosting and condensation water from one or more refrigeration or cooling units”. The expression “such as” illustrates examples and preferences, which lead to confusion over the intended scope of a claim. It is not clear whether “defrosting and condensation water from one or more refrigeration or cooling units” is a limitation required by the claim. See MPEP 2173.05(d). Claim 8 further requires specifics of the refrigeration units. However, as clearly pointed out above, the refrigeration units do not appear as part of the invention. Thus, the scope of the claim is unclear, making the claim indefinite.

Claim 8 further calls for the limitation “a water evacuation unit provided in conjunction with the respective refrigeration unit”, which limitation is indefinite for the following reasons:
I.	“the respective refrigeration unit” lacks antecedent basis. It should be recited as “a respective one of the one or more refrigeration units.
II.	it is unclear what the scope of this limitation is, given that the refrigeration unit have not been claimed as part of the invention.

Claim 8 further calls for the limitation “for each unit” twice in lines 5-6, which limitation is indefinite as it is unclear which of multiple previously recited units the applicant is referring to. Is it one of the refrigeration or cooling units? The water evacuation unit? It is uncertain.

Claim 8 also calls for the limitation “for each vertical pipe” in line 8, which limitation lacks antecedent basis. Applicant have not previously introduced vertical pipes. Rather, only a vertical pipe section.

Claim 8 further calls for the limitation “wherein each of the water evacuation units” in lines 8-9, which limitation is indefinite as there is only proper antecedent basis for a single water evacuation unit.
Note: the water evacuation unit does not also appear to be part of the claimed invention as pointed out above. The water evacuation unit is part of the system in which the claimed arrangement is intended to be employed.

Claim 8 further calls for the limitation “each unit” twice in line 10, which limitation is indefinite as it is unclear which of multiple previously recited units the applicant is referring to. Is it one of the refrigeration or cooling units? The water evacuation unit? It is uncertain.

Claim 8 also calls for the limitation “a liquid reservoir” in line 6 and “water collection tray” in line 9. However, these element appears to be the same structure as referred to by reference numeral #11 in the specification. The recitation above renders the claim indefinite as the same element may not be claimed twice. For examination purposes, the liquid reservoir will be interpreted as the same structure as the water collection tray.

For examination purposes, claim 8 will be interpreted as follow:

“An arrangement for accumulation and evacuation of water, the arrangement comprising: 
	at least one water evacuation unit, the at least one water evacuation unit including a docking station and a water collection tray, the water collection tray provided in relation to the docking station;
at least one vertical pipe extending from the at least one water evacuation unit; the at least one vertical pipe comprising an air conduit inlet opening;
at least one discharge valve;
at least one vacuum pump;
at least one air inlet nozzle; 
a control unit; 
at least one water level switch or sensor”. 

Claim(s) 9-27 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFebvre (US 5562003 A) in view of Von Palffy (US 6305403 B1).

Regarding claim 8:
LeFebvre discloses an arrangement for accumulation and evacuation of water, the arrangement comprising (Fig. 1-4): 
	at least one water evacuation unit, the at least one water evacuation unit including a docking station #6 and a water collection tray #4, the water collection tray provided in relation to the docking station (the two structures are provided in fluid flow relation);
at least one vertical pipe #10 extending from the at least one water evacuation unit (see Fig. 1); the at least one vertical pipe comprising an air conduit inlet opening (see opening of pipe #10 at the outlet of #6: when condensed water is low or when there is no condensed water, air clearly flows through said opening);
at least one vacuum pump #9;
at least one air inlet nozzle #5 (#5 is an air inlet nozzle when there is no condensate or low condensate at #5 as air passes therethrough); 
a control unit #8; 
at least one water level switch or sensor #7a-b (see at least col. 3, L 4-23). 

LeFebvre does not disclose at least one discharge valve.

However, the addition of a valve to a conduit to regulate a flow is well known in the art. See for example valve #20 in conduit #16 of Fig. 1 of Von Palffy. 
Note: Von Palffy also disclose a at least one air inlet nozzle #30 on the conduit #16.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of LeFebvre with at least one discharge valve as taught by Von Palffy.

One of ordinary skills would have recognized that doing so would have presented undesired particles or insects from entering the system when the condensate is not being discharged; thereby, preventing the system from damages. 

Allowable Subject Matter
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

-- An arrangement for accumulation and evacuation of condensation water, the arrangement comprising: 
	a water evacuation unit including:
a docking station bent upwards on a first side and a second side so as to form upwardly protruding guide members; the docking station bent upwards on a third side so as to form upwardly protruding end stoppers, wherein a suction pipe connection is formed at the end of the docking station between the end stoppers;
a water collection tray for removing defrosting water or condensed water from a refrigeration or cooling unit; wherein the docking station slidably receives the water collection tray;
	a vertical pipe extending from the suction pipe connection; the vertical pipe comprising an air conduit inlet opening;
a discharge valve in communication with the vertical pipe;
a vacuum pump;
an air inlet nozzle provided in a drainage pipe at the bottom of the water collection tray; 
at least one water level switch or sensor; and
a control unit in communication with the at least one water level switch or sensor; the control unit operable to control the vacuum pump and the discharge valve based on the water level in water collection tray. --

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Piccione (US 8869548 B2) teaches a drain pans provided one of top of the other.
Timbs (US 20120151953 A1) and Karman (US 5664430 A) each teaches a rail system for a drain pan.
Jang (US 20080078197 A1) teaches a drain pipe extending from a drain pan through another drain pan.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763